Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-11-2009

Christopher Heffran v. John Mellinger
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4077




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Christopher Heffran v. John Mellinger" (2009). 2009 Decisions. Paper 1385.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1385


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                      NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                          ___________

                              No. 07-4077
                              ___________

                       CHRISTOPHER HEFFRAN,
                                        Appellant

                                    v.

       JOHN MELLINGER, JACOB CARACAPPA, GERALD ARASIN;
      MARK ATKINSON, MARK SOKOLSKI, MYRON STANISHEFSKI;
   RICHARD WELLS; RICHARD KOSIEROWSKI; DAVID DIGUGLIELMO;
       PRISON HEALTH SERVICES; CORRECTIONAL INDUSTRIES;
         THOMAS STACHELEK; PETE FRANCIS; GENE MESSER;
                 FLOYD PASTELL; ROSEARCH INC.
               ____________________________________

              On Appeal from the United States District Court
                 for the Eastern District of Pennsylvania
                         (D.C. Civil No. 05-02229)
                District Judge: Honorable John P. Fullam
               ____________________________________

             Submitted Pursuant to Third Circuit LAR 34.1(a)
                             April 22, 2009

         Before: MCKEE, HARDIMAN and COWEN, Circuit Judges

                      (Opinion filed: May 11, 2009)
                               _________

                                OPINION
                                _________

PER CURIAM
       Appellant Christopher Heffran appeals from the order of the District Court

granting the motion for summary judgment of appellees John Mellinger, Jacob

Caracappa, Gerald Arasin, Mark Atkinson, Mark Sokolski, and Correctional Industries.

For the reasons that follow, we will affirm.

                                               I.

       Heffran is currently, and was at all times relevant, incarcerated at SCI-Graterford

in Pennsylvania. He was employed in the prison’s shoe shop, where he helped

manufacture shoes for inmates. In August 2003, Heffran was assigned to the rubbermill

room to make the rubber for shoe soles, according to a new rubber-making process

(“Process 82”). In January 2004, Heffran noticed that the rubbermill room’s ventilation

fan had stopped working properly and, as a result, chemical dust began to accumulate. As

the dust got progressively worse, it became more irritating to Heffran’s skin.

       On April 24, 2004, Heffran became ill from the dust and chemicals, and he

vomited in the shop. After vomiting, Heffran exited the shop and sat down, where he

proceeded to vomit several more times. Mellinger, Heffran’s immediate supervisor, took

the label from one of the chemical containers and escorted Heffran to the infirmary.

Sokolski, the infirmary nurse, inspected Heffran and told him he looked fine. Sokolski

told him that there was not anything that he could do for Heffran because there was not a

doctor on duty and it was not an emergency. Two days later, Heffran was examined by a

physician’s assistant. At that time, Heffran described his symptoms as lingering stomach

                                               2
cramps, diarrhea, dry skin, and boils. The physician’s assistant gave Heffran pepto-

bismol and medication for the boils.

       On April 28, 2004, Heffran returned to working with the chemicals, and, on April

30, 2004, he became sick again and started to vomit. The infirmary told Mellinger to

have Heffran sign up for sick call. As it was a Friday, Heffran could not be seen by

medical personnel until Monday. The physician’s assistant again prescribed pepto-bismol

to Heffran. Mellinger informed Heffran that he was no longer permitted to work with the

chemicals.

       Heffran then filed this lawsuit, alleging violations of his Eighth Amendment right

to be free from cruel and unusual punishment. Relevant to this appeal, Heffran alleged

that appellees Arasin, Atkinson, Caracappa, Mellinger, and Correctional Industries failed

to protect him from known hazardous working conditions in the shoe factory, causing

injury, and that Mellinger and Sokolski were deliberately indifferent to his resultant

serious medical needs.1 The District Court concluded that, even viewing the facts in the

light most favorable to Heffran, there was insufficient evidence for a jury to conclude that

the actions of any of the appellees amounted to more than simple negligence, and granted


   1
     The District Court previously granted Heffran’s motion to voluntarily dismiss
Richard Wells, P.A., Richard Kosierowski, M.D., and Prison Health Services as
defendants. In that same order, the District Court granted the motion to dismiss of David
DiGuglielmo, Thomas Stachelek, and Myron Stanishefski, and removed them from the
action. In a later order, the District Court also granted the Rosearch, Inc. parties’
unopposed motion for summary judgment. Heffran does not appeal from either of those
orders. (Appellant’s Br. at 5 n.3.)

                                             3
their motion for summary judgment.

                                              II.

         We have jurisdiction over the appeal pursuant to 28 U.S.C. § 1291, and exercise

plenary review of the District Court’s order granting summary judgment. See Williams v.

Beard, 482 F.3d 637, 639 (3d Cir. 2007). Further, summary judgment is proper where

“the pleadings, the discovery and disclosure materials on file, and any affidavits show that

there is no genuine issue as to any material fact and that the movant is entitled to a

judgment as a matter of law.” Fed. R. Civ. P. 56(c). We may affirm the District Court on

any grounds supported by the record. See Nicini v. Morra, 212 F.3d 798, 805 (3d Cir.

2000).

                                             III.

         In order to establish an Eighth Amendment violation with respect to conditions of

confinement, a prisoner must show that he has been deprived of “the minimal civilized

measure of life’s necessities,” such as food, clothing, shelter, sanitation, medical care, or

personal safety. Farmer v. Brennan, 511 U.S. 825, 832, 834 (1994) (citations omitted).

The prisoner must also show that the deprivation was sufficiently serious and that the

defendants acted with deliberate indifference, i.e., that prison officials knew of and

disregarded a substantial risk of serious harm. See id. at 837; Monmouth County Corr.

Inst. Inmates v. Lanzaro, 834 F.2d 326, 346 (3d Cir. 1987). “[D]eliberate indifference

describes a state of mind more blameworthy than negligence,” but “it is satisfied by

                                              4
something less than acts or omissions for the very purpose of causing harm or with

knowledge that harm will result.” Farmer, 511 U.S. at 835. In addition, “prison officials

who act reasonably cannot be found liable under the [Eighth Amendment].” Id. at 845.

A.     Unsafe Working Conditions

       With respect to Heffran’s claim that he was subjected to unsafe working

conditions in the rubbermill room, the record reveals an absence of evidence showing

deliberate indifference on the part of appellees to the presumably hazardous work

environment. Specifically, Heffran and other inmates working in the rubbermill room

were issued and instructed to wear hooded protective jump suits, goggles, face masks, and

insulated gloves. They were also trained in the use of the rubbermill and the rubber-

making process by the private company that had installed Process 82.

       When Heffran complained that his face mask provided insufficient protection,

reasonable steps were taken to acquire an upgrade: 1) on February 27, 2004, Heffran

completed the required medical questionnaire form; 2) on March 26, 2004, Heffran was

examined and approved by a resident physician for a respirator (an upgrade from the face

mask); 3) on April 27, 2004, Heffran and other inmates were fitted for the respirators; and

4) shortly thereafter, the inmate workers received respirators for use in the rubbermill

room. Throughout, issues related to the dust build-up in the rubbermill room were

discussed by Atkinson, Arasin and Caracappa, all of whom were active in trying to

ameliorate the problem with the ventilation system. Furthermore, it is uncontested that

                                             5
prison mechanical and electrical staff attempted to repair the rubbermill room ventilation

system on more than one occasion, and that on May 4, 2004, new filter hoses and dust

collection bags arrived for the system.

       True, many of the remedial actions described did not bear fruit until after Heffran

had been transferred from the rubbermill room. But while the speed at which appellees

took corrective measures was, according to Heffran, less than desirable, it cannot be

characterized as “disregard” for the situation. As the District Court found, the record at

best demonstrates negligence, which is insufficient for Eighth Amendment purposes. Id.

at 835. Therefore, it was proper for the District Court to enter summary judgment against

Heffran on his Eighth Amendment unsafe working conditions claim.

B.     Medical Neglect

       In addition, Heffran’s medical neglect claim does not survive summary judgment

because he has not presented evidence of deliberate indifference on the part of either

Mellinger or Sokolski. As in Spruill v. Gillis, 372 F.3d 218 (3d Cir. 2004), our analysis

differs with respect to medical (Sokolski) and non-medical (Mellinger) prison officials.

We will first discuss the medical neglect claim as advanced against Sokolski.

       As a preliminary matter, “prison authorities are accorded considerable latitude in

the diagnosis and treatment of prisoners.” Durmer v. O’Carroll, 991 F.2d 64, 67 (3d Cir.

1993). After his first bout of vomiting, Heffran was seen by nurse Sokolski in the prison

infirmary. Sokolski observed Heffran’s physical and mental status, and tested his blood’s

                                             6
oxygen saturation levels using a pulse-oximeter. According to Sokolski, Heffran’s

condition appeared quite stable; the vomiting had subsided prior to Heffran’s being

brought to the infirmary, and he had no difficulty breathing, confusion, discoloration or

anything else that would indicate a condition requiring immediate medical attention.

Given these facts, Sokolski’s decision to forgo emergency care and have Heffran wait two

days to see a doctor was reasonable. See Farmer, 511 U.S. at 845.

       With respect to Mellinger, the evidence shows that after Heffran first got sick,

Mellinger brought him to the prison infirmary. After that, Heffran was in Sokolski’s

hands, and, as just explained, Sokolski’s treatment of Heffran was reasonable. Similarly,

after the second episode of vomiting, on April 30, 2004, Mellinger called the prison

infirmary, and had Heffran sign up to see a doctor. Mellinger also made sure that when

Heffran returned to work, he was not assigned to the rubbermill room. That said, there is

nothing in the record to suggest that Mellinger knew or had reason to believe that

Sokolski’s, or any other medical staff member’s, treatment of Heffran was improper or

even sub-par. See Spruill, 372 F.3d at 236 (“absent a reason to believe (or actual

knowledge) that prison doctors or their assistants are mistreating (or not treating) a

prisoner, a non-medical prison official . . . will not be chargeable with the Eighth

Amendment scienter requirement of deliberate indifference”).

       Therefore, because Heffran has not presented evidence of deliberate indifference

with respect to his medical needs, it was proper for the District Court to enter summary


                                              7
judgment against Heffran on his Eighth Amendment medical neglect claim.

                                           IV.

      There being no genuine issue of material fact, and because appellees are entitled to

judgment as a matter of law, we will affirm the District Court’s order granting summary

judgment.




                                            8